Willson, Judge.
There is but one question presented for our decision in this case. It is as follows: When a county convict has worked on a county .farm a sufficient number of days to discharge the fine and costs adjudged against him, at the rate of one dollar per day, is he entitled to be discharged from fur*562ther confinement? We are of the opinion that” this question must be answered in the affirmative. Article 3597 of the Revised Statutes provides: “When a convict who has been committed to jail, in default of payment of fine and costs, is required to do manual labor, he shall be credited upon such fine and costs at the rate of one dollar for each day he may labor; and upon satisfaction of such fine and costs in full, at said rate, he shall be discharged.”
Opinion delivered January 28, 1888.
The above quoted article has never been repealed or in any respect changed. It is in no manner affected by the act of May 4, 1882 (17th Leg., called session, p. 16), nor by act of March 1, 1887 (20th Leg., p. 11.) These acts are amendatory of article 3602 of the Revised Statutes, which article and said amendatory acts relate exclusively to the hiring out of county convicts, and have no application whatever to the case of a convict who has been required to work upon a county farm or upon the public roads.
In this case, the convict has worked upon the county farm for a sufficient length of time to satisfy in full the amount of the fine and costs adjudged against him, at the rate of one dollar for each day he has labored, and he is entitled to be discharged from further confinement under said conviction.
The judgment of the county judge, refusing to discharge him, is set aside, and it is ordered that A. J. Lewis, sheriff of Milam county, respondent herein, forthwith release and discharge the applicant from further custody and confinement under and by virtue of said conviction, and that said respondent pay the costs of this proceeding.

Ordered accordingly.